                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

JAMAL VICKERS,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §    Civil Action No. 3:18-CV-3213-L
                                                   §
DOCTOR GEORAY,                                     §
                                                   §
                 Defendant.                        §

                                               ORDER

         On January 9, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 7) was entered, recommending that the court dismiss with

prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as frivolous. No objections to the Report were

filed.

         Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and dismisses with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as frivolous.

         The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

Order – Page 1
       It is so ordered this 21st day of May, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
